
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.14



KEY EMPLOYEE AGREEMENT


        This KEY EMPLOYEE AGREEMENT (the "Agreement") is made and entered into
as of the 7th day of February 2008, by and between ValueClick, Inc. a Delaware
corporation (the "Company" or "ValueClick") and Peter Wolfert ("Executive").

        WHEREAS, the Company is a global Internet advertising network enabling
advertisers to take advantage of the Internet to sell their products and
increase brand awareness;

        WHEREAS, Executive possesses unique technical and operational skills
which are valuable to the business and financial prospects of the Company;

        WHEREAS, in light of the foregoing, the Company desires to employ
Executive as Chief Technology Officer and Executive desires to accept such
employment;

        NOW THEREFORE, in consideration of the mutual promises contained herein,
Company and Executive agree as follows:

I.    Description of Employment Position and Responsibilities.    You will serve
in the position of Chief Technology Officer. By executing this offer letter, you
agree to assume and discharge such duties and responsibilities as are
commensurate with this position and such other duties and responsibilities that
are assigned to you from time to time by the Company's Chief Executive Officer.
During the term of your employment, you shall devote your full time, skill and
attention to your duties and responsibilities and shall perform them faithfully,
diligently and competently. In addition, you shall comply with and be bound by
the operating policies, procedures and practices of the Company in effect from
time to time during your employment. To the fullest extent permitted by Delaware
law, Company shall indemnify and defend Executive from all costs, expenses and
losses whether direct or indirect, including consequential damages and
attorney's fees, incurred or sustained by Executive in consequence of the lawful
discharge of his duties on Company's behalf.

II.    Employment Considerations.

        2.1    At-Will Employment.    You acknowledge that your employment with
the Company is for an unspecified duration that constitutes at-will employment,
and that either you or the Company can terminate this relationship at any time,
with or without Cause (as defined below) and without notice.

III.   Compensation.

        3.1    Base Salary.    In consideration of your services, to be
effective on January 1, 2008, you will be paid an annual base salary of $325,000
(Three Hundred Twenty Five Thousand Dollars and no Cents), payable no less
frequently than on a monthly basis in accordance with the Company's standard
payroll practices ("Standard Payment Schedule"). Your base salary, in
conjunction with your performance evaluation, is normally reviewed annually by
the Company's Compensation Committee of the Board of Directors.

        3.2    Incentive Compensation.    In addition to Executive's base
salary, Executive will be entitled to participate in an incentive compensation
plan for fiscal 2008 and subsequent years based upon terms approved/to be
approved by the Compensation Committee of the Company's Board of Directors.

IV.    Additional Benefits.

        4.1    Health Insurance/Vacation/Benefit Plans.    You will be entitled
to receive the standard employee benefits made available by the Company to its
employees to the full extent of your eligibility therefor. The terms and
conditions of your vacation benefits shall be in accordance with the Company's
vacation policy in effect at that time. During your employment, you shall be
permitted, to the extent eligible, to participate in any group medical, dental,
life insurance and disability insurance plans, or

--------------------------------------------------------------------------------



similar benefit plan of the Company that is available to employees generally.
Participation in any such plan shall be consistent with your rate of
compensation to the extent that compensation is a determinative factor with
respect to coverage under any such plan.

        4.2    Reimbursement of Expenses.    The Company shall reimburse you for
all reasonable expenses actually incurred or paid by you in the performance of
your services on behalf of the Company, upon prior authorization and approval in
accordance with the Company's expense reimbursement policy as from time to time
in effect.

        4.3    Stock Options.    Pursuant to Board approval, and under the terms
and conditions of the Company's Stock Option Plan and Stock Option Agreement,
including the stock vesting provisions contained therein, you may, from time to
time in the Company's discretion, be granted an option to purchase shares of
common stock of the Company as set forth in a Stock Option Agreement. Any and
all options or other stock-based compensation awards you have been granted by
the Company in the past or may be granted by the Company in the future are
collectively referred to herein as the "Options").

V.     Termination; Change of Control Benefits.

        5.1    Voluntary Termination; Cause.    At any time, if your employment
is terminated by the Company with Cause, or if you resign your employment
voluntarily, no compensation or other payments will be paid or provided to you
for periods following the date when such a termination of employment is
effective, provided that any rights you may have under the benefit plans of the
Company shall be determined under the provisions of those plans. If your
employment terminates as a result of your death or disability, no compensation
or payments will be made to you other than those to which you may otherwise be
entitled under the benefit plans of the Company.

        5.2    Change of Control Compensation.    In the event there should
occur a Change of Control (as defined below), and (i) your employment by the
Company is terminated by the Company for any reason other than for Cause or on
account of your permanent disability or death or (ii) there occurs a
Constructive Termination, the Company will pay to you as severance, in one lump
sum amount an amount equal to twelve (12) months of your then-current annual
base salary in effect immediately prior to the time of such termination. Subject
to Section 5.6, such amount will be paid by the Company as soon as
administratively possible following such termination, but in all events not
later than fifteen (15) days following the effective date of such termination.
Such amounts paid will be reduced by all applicable withholding taxes and other
deductions required by law and any additional amounts authorized by you to be
withheld.

        5.3    Other Change of Control Benefits.    In addition to any amounts
payable under Section 5.2 above, upon the occurrence of a Change of Control and
(i) your employment by the Company is terminated by the Company for any reason
other than for Cause or on account of your permanent disability or death or
(ii) there occurs a Constructive Termination, the vesting of one hundred percent
(100%) of the Options shall be immediately exercisable.

        5.5    Change in Control Definitions.    For purposes of this Agreement:

        (a)   A "Change in Control" will be deemed to occur upon consummation of
any one of the following:

        (i)    a sale, lease or other disposition of all or any material portion
of the assets of the Company;

        (ii)   a merger, consolidation or other reorganization in which the
Company is not the surviving corporation and the stockholders of the Company
immediately prior to the merger, consolidation or other reorganization fail to
possess direct or indirect ownership of more than

2

--------------------------------------------------------------------------------






fifty percent (50%) of the voting power of the securities of the surviving
corporation (or if the surviving corporation is a controlled affiliate of
another Person, then the required beneficial ownership will be determined with
respect to the securities of that Person which controls the surviving
corporation and is not itself a controlled affiliate of any other Person)
immediately following such transaction;

        (iii)  a merger, consolidation or other reorganization in which the
Company is the surviving corporation and the stockholders of the Company
immediately prior to such merger, consolidation or other reorganization fail to
possess direct or indirect beneficial ownership of more than fifty percent (50%)
of the securities of the Company (or if the Company is a controlled affiliate of
another Person, then the required beneficial ownership will be determined with
respect to the securities of that Person which controls the Company and is not
itself a controlled affiliate of any other Person) immediately following such
transaction;

        For purposes of Sections 5.5(a)(ii) and 5.5(a)(iii) above, any Person
who acquired securities of the Company prior to the occurrence of the specified
transaction in contemplation of such transaction and who immediately after such
transaction possesses direct or indirect beneficial ownership of at least ten
percent (10%) of the securities of the Company or the surviving corporation, as
appropriate (or if the Company or the surviving corporation is a controlled
affiliate, then of the appropriate Person as determined above), will not be
included in the group of stockholders of the Company immediately prior to such
transaction.

        (b)   A "Constructive Termination" means your resignation within sixty
(60) days following the occurrence of any of the following occurring after a
Change in Control after having given the Company at least 30 days notice of the
same and a reasonable opportunity to cure during such 30-day notice period:

        (i)    a material reduction, without your written consent, in your then
current annual base salary;

        (ii)   a relocation of your principal place of employment outside the
contiguous 48 states of the United States of America.

        (c)   "Cause" means (i) a final conviction of a felony or a crime
involving moral turpitude causing material harm to the standing and reputation
of the Company; (ii) refusal to comply with reasonable directives of the
Company's Board of Directors; (iii) negligence or reckless or willful misconduct
in the performance of Executive's duties; (iv) failure to perform, or continuing
neglect in the performance of Executive's duties; (v) misconduct which has
materially adverse effect upon the Company's business or reputation;
(vi) violation of the Company policies, including, without limitation, the
Company's policies on equal employment opportunity and prohibition of unlawful
harassment..

        (d)   "Person" means an individual, corporation, partnership, limited
liability company, association, trust, unincorporated organization or other
legal entity including any governmental entity.

        5.6    Effect of Section 409A of the Code.    Notwithstanding anything
to the contrary in this Agreement, if the Company determines (a) that on the
date your employment with the Company terminates or at such other time that the
Company determines to be relevant, you are a "specified employee" (as such term
is defined under Section 409A of the Internal Revenue Code of 1986, as amended
(the "Code")) of the Company and (b) that any payments to be provided to you
pursuant to Section 5.2 of this Agreement are or may become subject to the
additional tax under Section 409A(a)(1)(B) of the Code or any other taxes or
penalties imposed under Section 409A of the Code ("Section 409A Taxes") if
provided at the time otherwise required under this Agreement then such payments
shall be delayed until the date that is six months after date of your
"separation from

3

--------------------------------------------------------------------------------



service" (as such term is defined under Section 409A of the Code) with the
Company, or such shorter period that, as determined by the Company, is
sufficient to avoid the imposition of Section 409A Taxes. The provisions of this
Section 5.6 shall only apply to the minimum extent required to avoid your
incurrence of any Section 409A Taxes.

        5.7    Excise Taxes.    

        (a)   In the event that it will be determined that the aggregate
payments or distributions by the Company to you or for your benefit, whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section 5.7 (the "Payments"), constitute "excess parachute
payments" (as such term is defined under Section 280G of the Internal Revenue
Code of 1986, as amended (the "Code") or any successor provision, and the
regulations promulgated thereunder (collectively, "Section 280G")) that are
subject to the excise tax imposed by Section 4999 of the Code or any successor
provision (collectively, "Section 4999") or any interest or penalties with
respect to such excise tax (the total excise tax, together with any interest and
penalties, are hereinafter collectively referred to as the "Excise Tax")), then
you will be entitled to receive an additional payment (a "Gross-Up Payment") in
an amount such that after payment by the Executive of all taxes (including any
interest or penalties imposed with respect to such taxes), including, without
limitation, any Federal, state or local income and employment taxes and Excise
Tax (and any interest and penalties imposed with respect to any such taxes)
imposed upon the Gross-Up Payment, the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.

        (b)   Subject to the provisions of Section 5.7(c) hereof, all
determinations required to be made under this Section 5.7, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, will be made
by the Company's independent public accounting firm (the "Accounting Firm")
which will provide detailed supporting calculations both to the Company and you.
Any Gross-Up Payment, as determined pursuant to this Section 5.7, will be paid
by the Company to you within five (5) days of the receipt of the Accounting
Firm's determination (it being understood, however, that the Gross-Up Payment
may, if permitted by law, be paid directly to the applicable taxing
authorities). Any determination by the Accounting Firm will be binding upon the
Company and you. As a result of the uncertainty in the application of
Section 4999 at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made by the Company ("Underpayment"), or that
Gross-Up Payments will have been made by the Company which should not have been
made ("Overpayment"), consistent with the calculations required to be made
hereunder. In either such event, the Accounting Firm will determine the amount
of the Underpayment or Overpayment that has occurred. In the event that the
Company exhausts its remedies pursuant to Section 5.7(c) and you thereafter are
required to make a payment of any Excise Tax, the Accounting Firm will determine
the amount of the Underpayment that has occurred and any such Underpayment will
be promptly paid by the Company to you or for your benefit. In the case of an
Overpayment, you will, at the direction of the Company, take such steps as are
reasonably necessary (including, if reasonable, the filing of returns and claims
for refund), and otherwise reasonably cooperate with the Company to correct such
Overpayment; provided, however, that (i) you will not in any event be obligated
to return to the Company an amount greater than the net after-tax portion of the
Overpayment that you have retained or have recovered as a refund from the
applicable taxing authorities and (ii) this provision will be interpreted in a
manner consistent with the intent of Section 5.7(a) hereof to make the Executive
whole, on an after-tax basis, from the application of Section 4999.

        (c)   You will notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require a payment by the
Company, or a change in the amount of the payment by the Company of, the
Gross-Up Payment. Such notification will be given as soon as practicable after
you are

4

--------------------------------------------------------------------------------




informed in writing of such claim and will apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid; provided
that the failure to give any notice pursuant to this Section 5.7 (c) will not
impair your rights under this Section 5.7 except to the extent the Company is
materially prejudiced thereby. You will not pay such claim prior to the
expiration of the 30-day period following the date on which you give such notice
to the Company (or such shorter period ending on the date that any payment of
taxes with respect to such claim is due). If the Company notifies you in writing
prior to the expiration of such period that it desires to contest such claim,
you will:

        (i)    give the Company any information reasonably requested by the
Company relating to such claim,

        (ii)   take such action in connection with contesting such claim as the
Company will reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

        (iii)  cooperate with the Company in good faith in order effectively to
contest such claim, and

        (iv)  permit the Company to participate in any proceedings relating to
such claim; provided, however, that the Company will bear and pay directly all
costs and expenses (including additional interest and penalties) incurred in
connection with such contest and will indemnify and hold you harmless, on an
after-tax basis, for any Excise Tax or income, employment or other tax
(including interest and penalties with respect thereto) imposed as a result of
such representation and payment of costs and expenses.

Without limitation on the foregoing provisions of this Section 5.7(c) hereof,
the Company will control all proceedings taken in connection with such contest
and, at its sole option, may pursue or forgo any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct you to pay the tax claimed
and sue for a refund or contest the claim in any permissible manner, you agree
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Company will determine; provided further, that if the Company directs you to pay
such claim and sue for a refund, the Company will advance the amount of such
payment to you on an interest-free basis and will indemnify and hold you
harmless, on an after-tax basis, from any Excise Tax or income, employment or
other tax (including interest or penalties with respect to any such taxes)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and provided further, that any extension of the statute
of limitations relating to payment of taxes for the year with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company's control of the contest will be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
you will be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service or any other taxing authority.

        (d)   If, after your receipt of an amount advanced by the Company
pursuant to Section 5.7(c) hereof, you become entitled to receive, and receive,
any refund with respect to such claim, you will (subject to the Company's
complying with the requirements of Section 5.7(c) hereof) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If, after your receipt of an amount
advanced by the Company pursuant to Section 5.7(c), a determination is made that
you will not be entitled to any refund with respect to such claim and the
Company does not notify you in writing of its intent to contest such denial of
refund prior to the expiration of thirty (30) days after such determination,
then such advance will be forgiven and will not be required to be repaid and the
amount of such advance will offset, to the extent thereof, the amount of
Gross-Up Payment required to be paid.

5

--------------------------------------------------------------------------------



VI.    Assumption.    Prior to or upon consummation of the Change in Control,
the Company shall obtain the assumption of this offer letter by the surviving
corporation of any merger, consolidation or other reorganization (if such
surviving corporation is not the Company) and the ultimate parent of the Person
engaging in the transaction or transactions constituting a Change in Control.

VII.    Intellectual Property Rights/Confidential Information.    You agree that
the Company is the owner of valuable trade secrets, client, vendor, customer and
contractor lists and other confidential and proprietary information. As such,
you agree that your employment is contingent upon your execution of, and
delivery to, the Company of a Confidential Information and Invention Assignment
Agreement in the standard form utilized by the Company.

VIII.    Non-Competition/Conflicting Employment.    You agree that, during the
term of your employment with the Company, you will not engage in any other
employment, occupation, consulting or other business activity directly related
to the business in which the Company and/or its customers are now involved or
become involved during the term of your employment, nor will you engage in any
other activities that conflict with your obligations to the Company.

IX.   Arbitration.

        9.1    Arbitration Generally.    You and the Company expressly agree
that, to the extent permitted by law and to the extent that the enforceability
of this Agreement is not thereby impaired, any and all disputes, controversies
or claims between you and the Company, including, without limitation, those
arising out of or concerning your employment by the Company or its termination
or this Agreement, and including, without limitation, claims by you against
directors or employees of the Company, whether arising under theories of
liability or damages based on contract, tort or statute, shall be determined
exclusively by final and binding arbitration before a single arbitrator in
accordance with the National Rules For the Resolution of Employment Disputes of
the American Arbitration Association, or successor rules then in effect, and
that judgment upon the award of the arbitrator may be rendered in any court of
competent jurisdiction. Claims subject to exclusive final and binding
arbitration under this Agreement include, without limitation, claims that
otherwise could be tried in court to a jury in the absence of this Agreement.
Such claims include, without limitation, statutory claims for employment
discrimination based on race, color, national origin, sex, religion, disability,
age, harassment of any type, and other statutory or constitutional claims for
employment discrimination; claims for wrongful termination including employment
termination in violation of public policy; and claims for personal injury
including, without limitation, defamation, fraud, and infliction of emotional
distress. As a material part of this agreement to arbitrate claims, you
expressly waive all rights to a jury trial in court on all statutory or other
claims including, without limitation, those identified in this Section X.

        9.2    Location of Arbitration; Applicable Law.    The arbitration shall
be held in the Los Angeles, California, and this Agreement shall be construed
according to the substantive law of the State of California as provided in
Section IX.

        9.3    AAA Arbitration.    The arbitration shall be administered by the
American Arbitration Association, and the arbitrator shall be selected from a
list of arbitrators provided by the American Arbitration Association following a
request by the party seeking arbitration for a list of five retired or former
jurists with substantial professional experience in employment matters. The
arbitration shall be conducted under the procedures applicable to arbitrations
in the state of California. The arbitrator's authority and jurisdiction shall be
limited to determining the dispute in arbitration in conformity with law, to the
same extent as if such dispute were determined as to liability and any remedy by
a court without a jury. The arbitrator shall render an award which shall include
a written statement of opinion setting forth the arbitrator's findings of fact
and conclusions of law.

        9.4    Costs of Arbitration.    The Company or its successor shall pay
the costs of arbitration including, without limitation, attorneys' fees and
costs, and fees and costs of any experts except that, if

6

--------------------------------------------------------------------------------




any party prevails on a statutory claim that entitles the prevailing party to a
reasonable attorneys' fee (with or without expert fees) as part of the costs,
the arbitrator may award reasonable attorneys' fees (with or without expert
fees) to the prevailing party in accord with such statute.

        9.5    Authority of Arbitrator.    Any controversy over whether a
dispute is an arbitrable dispute or as to the interpretation or enforceability
of this Section X with respect to such arbitration shall be determined by the
arbitrator.

        9.6    Ongoing Rights and Obligations.    You acknowledge that the
Company and you have ongoing rights and obligations relating to intellectual
property, confidential information and non-competition with the Company,
together with fiduciary rights and obligations, which will survive the
termination of your employment. The Company and you agree that nothing in this
Agreement shall waive or otherwise preclude any otherwise available right to
temporary restraining orders or other injunctive relief for any breach or
threatened breach of any of these obligations. You understand that injunctive
relief may include, but shall not be limited to, restraining continuing breaches
of such obligations. Any such injunctive proceedings shall be without prejudice
to any rights the Company or you may have under this Agreement to obtain relief
in arbitration with respect to such matters.

X.    General Provisions.

        10.1    Governing Law.    This offer letter will be governed by the laws
of the State of California, applicable to agreements made and to be performed
entirely within such state.

        10.2    Entire Agreement.    This offer letter sets forth the entire
agreement and understanding between the Company and you relating your employment
and supersedes all prior verbal discussion and written agreements between us.
Any subsequent change or changes in your duties, salary or other compensation
will not affect the validity or scope of this agreement. Any change to the
at-will term of this agreement must be executed in writing and signed by you and
the President of the Company.

        10.3    Successors/Assigns.    This agreement will be binding upon your
heirs, executors, administrators and other legal representatives and will be for
the benefit of the Company and its respective successors and assigns.

        Please acknowledge and confirm your acceptance of this letter by signing
and returning the enclosed copy of this offer letter. If you have any questions
about this offer letter, please call me directly.

    VALUECLICK, INC.
 
 
By:
 
/s/  TOM A. VADNAIS      

--------------------------------------------------------------------------------

Tom A. Vadnais
Chief Executive Officer

ACCEPTANCE:

        I accept the terms of my employment with ValueClick, Inc. as set forth
herein. I understand that this offer letter does not constitute a contract of
employment for any specified period of time, and that my employment relationship
may be terminated by either party, with or without cause and with or without
notice.

Mr. Peter Wolfert    
/s/  PETER WOLFERT      

--------------------------------------------------------------------------------


 
 

7

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.14



KEY EMPLOYEE AGREEMENT
